  4:18-cv-03121-JMG-MDN Doc # 60 Filed: 04/20/20 Page 1 of 2 - Page ID # 647




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

MISLE PROPERTIES, LLC,

                      Plaintiff,                                      4:18CV3121

      vs.
                                                                  AMENDED
LBUBS 2004-C2 CRANBERRY RETAIL                             CASE PROGRESSION ORDER
GP, LLC, trading as LBUBS 2004-C2
CRANBERRY RETAIL LIMITED
PARTNERSHIP; LNR PARTNERS, LLC;
ROE, INC., r/n/u; and DOE, LLC, r/n/u;

                      Defendants.


        This matter comes before the Court on the parties’ Joint Motion to Extend Case
Progression Order (Filing No. 59). After review of the parties’ motion, the Court finds good
cause to grant the requested extensions. Accordingly,

        IT IS ORDERED that the Joint Motion to Extend Case Progression Order (Filing No.
59) is granted, and the amended final progression order is amended as follows:

            1)   The deadline for completing written discovery under Rules 33, 34, 36 and 45 of
                 the Federal Rules of Civil Procedure is July 17, 2020. Motions to compel
                 written discovery under Rules 33, 34, 36 and 45 must be filed by August 3,
                 2020.

                 Note: A motion to compel, to quash, or for a disputed protective order shall not
                 be filed without first contacting the chambers of the undersigned magistrate
                 judge on or before the motion to compel deadline to set a conference to discuss
                 the parties’ dispute, and after being granted leave to do so by the Court.

            2)   The status conference scheduled for May 11, 2020 is cancelled. A status
                 conference to discuss case progression and the parties’ interest in settlement will
                 be held with the undersigned magistrate judge on August 10, 2020, at 11:30
                 a.m. by telephone. Counsel shall use the conferencing instructions assigned to
                 this case to participate in the conference.
    4:18-cv-03121-JMG-MDN Doc # 60 Filed: 04/20/20 Page 2 of 2 - Page ID # 648




              3)     The deadlines for identifying and completing expert disclosures1 for all experts
                     expected to testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)),
                     and non-retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff:                    August 18, 2020
                            For the defendant:                    September 25, 2020

              4)     The deposition deadline, including but not limited to depositions for oral
                     testimony only under Rule 45, is November 13, 2020.

              5)     The status conference scheduled for August 21, 2020 is cancelled. A status
                     conference to discuss dispositive motions, the pretrial conference and trial dates,
                     and settlement status will be held with the undersigned magistrate judge on
                     November 16, 2020, at 10:00 a.m. by telephone. Counsel shall use the
                     conferencing instructions assigned to this case to participate in the conference.

              6)     The deadline for filing motions to dismiss and motions for summary judgment
                     is January 15, 2021.

              7)     The deadline for filing motions to exclude testimony on Daubert and related
                     grounds is January 15, 2021.

              8)     The parties shall comply with all other stipulations and agreements recited in
                     their Rule 26(f) planning report that are not inconsistent with this order.

              9)     All requests for changes of deadlines or settings established herein shall be
                     directed to the undersigned magistrate judge. Such requests will not be
                     considered absent a showing of due diligence in the timely progression of this
                     case and the recent development of circumstances, unanticipated prior to the
                     filing of the motion, which require that additional time be allowed.


         Dated this 20th day of April, 2020.
                                                                  BY THE COURT:

                                                                  s/Michael D. Nelson
                                                                  United States Magistrate Judge




1
  While treating medical and mental health care providers are generally not considered “specially retained experts,”
not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated
within their treatment documentation. As to each such expert, any opinions which are not stated within that expert’s
treatment records and reports must be separately and timely disclosed.
